1. No Claims have been canceled.
2. No new claims have been added.
3. Claim 1 has been amended. 
4. Remarks drawn to rejections under 35 USC 103 and double patenting.
	Claims 1-8 are pending in the case. Support is seen in the specification for the claim amendment.

The Terminal Disclaimer filed on 22 December 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 16/521,237 (‘237) has been reviewed and is accepted. The Terminal Disclaimer has been recorded. Therefore, the obviousness-type double patenting rejection of Claims 1-8 provisionally on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-8 of co-pending Application No. 16/521,237 (‘237), of record in the Office Action dated 22 July 2021 is withdrawn.
	The rejection of Claims 1-8 provisionally on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of copending Application No. 17/083,615 (‘615) in view of Matusbara et al (EP 3228324 A1; cited in IDS filed 02/24/2020; of record), and further in view of by Shigeki et al (EP 2465899 A1; cited in IDS filed 02/24/2020; of record) and Otoshi et al (US 8,101,108; of record), has been withdrawn. The instant application has a filing date of 24 July 2019, which is earlier than the filing date of the ‘615 application, which is 29 October 2020. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Matsubara does not teach or suggest neutralization of the suspension of hypromellose acetate succinate to a pH in the range of 4.10-5.50 after precipitation. The secondary reference Shigeki teaches addition of neutralizing agent during washing. The addition of neutralizing agent by Shikegi does not specifically tell the artisan that the pH should be in the range of 4.10-5.50 as in the instant process. There is no suggestion to perform the neutralization before the washing step.
Onda does not teach neutralization or suggest neutralization of the suspension of hypromellose acetate succinate to a pH in the range of 4.10-5.50 after precipitation. The secondary reference Otoshi teaches washing the product until the pH of the wash liquid reaches 7. 
There is no suggestion and motivation in the combined teachings of the prior art to neutralize the suspension to a pH in the claimed range before the washing step as done in the claimed process. Applicant has shown via comparative results that the acid impurity content at pH values of from 4.10 to 5.50 is lower (Table A). This enhances the washability of the acidic impurities from the product resulting in a lower acid impurity content. This result cannot be predicted from the combined teachings of the prior art and is unexpected.
Therefore, pending claims 1-8 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623